Citation Nr: 1723887	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for status post arthroscopy of the left knee with residual scars rated 10 percent disabling prior to September 16, 2016, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1979 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for status post arthroscopy of the left knee with residual scars (hereinafter, left knee disability).

In March 2016, the Veteran testified before the undersigned in a hearing at the Board.  A transcript is of record.  During the hearing, the Veteran and his representative also moved to challenge a May 1985 rating decision on the basis of clear and unmistakable error (CUE).

Later in March 2016, the Board remanded the appeal for further development, including adjudication of CUE by the RO as to the May 1985 rating decision.

In a March 2017 rating decision, the RO found no clear and unmistakable error in the May 1985 rating decision.  Because the Veteran has not expressed any disagreement with the March 2017 rating decision, it is not currently before the Board for appellate consideration.

In a separate March 2017 rating decision, the RO increased the rating for the left knee disability to 20 percent.  


FINDINGS OF FACT

1.  The Veteran was in receipt of a 10 percent rating under Diagnostic Code 5257 for more than 20 years when the RO changed the Diagnostic Code under which he was rated to Diagnostic Code 5260-5024.

2.  The termination of the 10 percent rating under Diagnostic Code 5257 was not proper.

3.  Prior to August 16, 2016, the Veteran's status post arthroscopy of the left knee with residual scars was manifested by noncompensable limitation of flexion with painful motion; no more than mild instability; and frequent episodes of locking without limitation of extension. 

4.  Since August 16, 2016, the Veteran's status post arthroscopy of the left knee with residual scars has been manifested by flexion limited to 30 degrees; no more than mild instability and frequent episodes of locking.




CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for subluxation or instability for status post arthroscopy of the left knee with residual scars have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951(b), 4.71a, Diagnostic Code 5257 (2016).

2.  For the entire appeal period prior to September 16, 2016, the Veteran has met the criteria for a 10 percent rating, for status post arthroscopy of the left knee with residual scars were not met on the basis of limitation of flexion.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5260 (2016).

3.  Since September 16, 2016, the criteria for a rating of 20 percent for status post arthroscopy of the left knee with residual scars have been met on the basis of limitation of flexion.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260.

4.  Since September 16, 2016, the criteria for a rating of 10 percent for service-connected status post arthroscopy of the left knee with residual scars have been met on the basis of symptomatic removal of semilunar cartilage.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2016).

5.  The criteria for a 20 percent rating for service-connected status post arthroscopy of the left knee with residual scars have not been met on the basis of dislocated semilunar cartilage with frequent locking, pain, and effusion have been met during the entire appeal period.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; see Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Shinseki, 23 Vet. App. 9 (2009).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In February 1981, the RO granted service connection for status post arthroscopy of the left knee with residual scars (then characterized as torn lateral meniscus, left knee) and assigned a 20 percent rating under Diagnostic Code (DC) 5258, effective December 19, 1980.  In May 1985, the RO reduced the rating to 10 percent, under DC 5257, effective August 1, 1985.

In March 2010, the RO continued the 10 percent rating for the left knee disability, but changing the disability code to DC 5260-5024, thereby effectively discontinuing the 10 percent rating under DC 5257.  It incorrectly listed the rating under DC 5260-5024 as having been in effect since 1998 with no prior rating being in effect.

Most recently, in March 2017, the RO increased the Veteran's rating to 20 percent under DC 5258, effective September 16, 2016, but discontinued the 10 percent rating under DC 5260-5024.  It incorrectly listed the rating under DC 5260 as having been in effect since 1985.

Schedular Rating

The AOJ rated the Veteran's left knee disability as 10 percent disabling under DC 5260-5024 prior to August 16, 2016, and as 20 percent disabling under DC 5258 thereafter.

Under DC 5024, for tenosynovitis, diseases are evaluated based on limitation of motion of the affected part, as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5024 (2016).

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See id., DC 5003.

Normal ranges of motion of the knee are to 0 degrees for extension and to 140 degrees for flexion.  See 38 C.F.R. § 4.71a, Plate II (2016).  

Under DC 5260 for limitation of leg flexion, a noncompensable rating is warranted if knee flexion is limited to 60 degrees; a 10 percent disability rating is assigned for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261 for limitation of leg extension, a 10 percent disability rating is warranted for knee extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See id., DC 5261.

Separate ratings under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

Under DC 5258 for dislocated semilunar cartilage, a 20 percent rating is warranted for frequent episodes of locking, pain, and effusion.  See 38 C.F.R. § 4.71a, DC 5258.

The Board has reviewed all pertinent evidence of record, the most salient of which is summarized below.

The Veteran underwent an arthroscopy and left lateral meniscectomy in August 1982.

In February 2010, the Veteran underwent VA examination of the left knee.  He reported that he experienced left knee weakness, stiffness, lack of endurance, locking and pain on ambulation.  However, he denied left knee swelling, heat, redness, giving way, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He maintained that he experienced flare-ups of left knee pain, rated at a level of 9 on a scale of 10, which lasted about 2 days and occurred up to 6 times per month.  Such flare-ups involved left knee pain resulting in difficulty standing and walking, which was relieved with rest and Motrin.  He denied receiving any medical treatment for his left knee and stated that he was not incapacitated by the disability.

Upon physical examination, initial and repetitive range of motion testing of the left knee showed normal range of motion, with the knee extending to 140 degrees in flexion and to 0 degrees in extension.  The examiner did not clarify whether the Veteran experienced any left knee pain with motion.  X-rays of the left knee were normal.  Various stability tests showed the left knee to be normal in all respects.  Additionally, the examiner found no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement, locking pain, genu recurvatum, crepitus, or ankylosis.  Finally, the examiner concluded that the functional effects of the Veteran's left knee disability were at most mild.

VA treatment records document the Veteran's complaints of knee pain from 2012 to 2014.

In March 2016, the Veteran testified at a hearing before the undersigned that he generally experienced locking of the left knee about twice per week lasting about 5 to 10 minutes, which he relieved with massage.  Id. at p. 8, 10, 19.  He also stated that he wore a compression bandage over his knee because it was soothing and gave him a sense of stability.  Id. at p. 10.  However, his primary left knee complaints centered on pain, some difficulty negotiating stairs (apparently, going downstairs backwards was easier on his left knee), and his inability to play any kind of competitive sports.  Id. p. 11-12.  He also said that his left knee disability had severely worsened since his last examination in 2010.  Id. at p. 14.  He reported that he had retired from the Post Office for reasons other than the left knee disability.  Id. at p. 20.  Nonetheless, the Veteran explained that during the last 5 years of his 31 year career with the Post Office, he was restricted to working no more than 8 hours per day.  Id. at p. 5.

On September 16, 2016, the Veteran underwent VA examination of his left knee.  He reported daily pain and locking, which sometimes woke him from sleep.  He estimated the level of pain was 3 to 4 on a scale of 10, and that he took Motrin for pain relief.  He also stated that his left knee disability restricts his ability to work over-time at the Postal Service, or longer than 8 hours per day.  He also reported flare-ups of left knee pain (the examiner described right knee flare-ups, but because the examination was for the left knee, the Board will ascribe these complaints to the left knee, and presume this was a clerical error).  During flare-ups, he experienced pain at a level of 7 on a scale of 10, about 3 to 4 times per week.  Such flare-ups restricted his ability to be active with his grandchildren, stand longer than 45 minutes, lift over 50 pounds, and negotiate stairs (leading him to descend backwards).

Upon physical examination, initial range of left knee flexion was to 60 degrees with extension to 0 degrees with pain resulting in functional loss; pain with weight bearing, and objective evidence of crepitus.  Range of motion testing with repetitive use showed left knee flexion to 50 degrees and extension to 0 degrees, with pain resulting in functional loss.  The examiner opined that the Veteran's functional ability might be limited by pain and fatigue over time based on the Veteran's statements, but the examiner professed an inability to "estimate with certainty" how much functional ability would be limited.  

The examiner also stated that during flare-ups, his functional ability would be limited by pain based on the Veteran's statements, but the examiner again professed an inability to "estimate with certainty" how much functional ability would be limited.  Additional contributing factors of disability included instability of station, disturbance of locomotion, and interference with sitting and standing.  Left knee strength was rated as 4 on a scale of 5, with no muscle atrophy observed.  Examination also revealed left shin splints which resulted in no left knee or ankle symptoms or limitation of motion.  

In addition, the examiner detected a left knee meniscal condition, which included meniscal tear, frequent episodes of joint "locking," frequent episodes of joint pain, and frequent episodes of joint effusion, apparently resulting from a meniscectomy in the early 1980s involving repair of the medial and lateral meniscus.  No ankylosis, recurrent subluxation or lateral instability, or genu recurvatum were found.  Finally, the examiner noted that the functional effects of the Veteran's left knee disability from decreased range of motion "may cause decreased ability to perform postural changes such as bending, stooping and crouching along with decreased ability to carry heavy objects" and that prolonged walking and navigation of stair or climbing ladders "may be difficult."

Restoration of Rating under DC 5257

A disability that has been continuously rated at or above any evaluation of disability for 20 years or more will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).

The facts in this case are similar to those considered by the court in Murray v. Shinseki, 24 Vet. App. 420 (2011).  In that case the Veteran had been in receipt of a 10 percent rating under DC 5257 for more than 20 years when the RO changed the diagnostic codes under which the disability was rated to DC 5260 and 5261 and discontinued the rating under DC 5257.  The Court held that the rating under DC 5257 was protected and that the RO's actions constituted an impermissible reduction in a protected rating.

In the instant appeal, the 10 percent rating under DC 5257 was in effect for more than 20 years when it was effectively discontinued.  Under 38 C.F.R. § 3.951(b), as interpreted in Murray, the discontinuance was improper and the rating is restored.


A 10 percent rating under DC 5257 contemplates mild recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2016).  

The Veteran's hearing testimony implies that he had minor issues with stability in that he wore a compression bandage because it made him feel stable; the February 2010 VA examiner found no signs of left knee subluxation or instability despite reported testing and the Veteran does not appear to have described any history of instability at the time of the examination.  The remainder of the record also does not describe any instability beyond the mild level.  Accordingly, the evidence is against the grant of a rating in excess of 10 percent under DC 5257.



Rating Under DC 5258.

The Veteran has been in receipt of the maximum rating under this code since August 16, 2016.  The Veteran has however, reported locking throughout the appeal period.  His hearing testimony clarified that the locking was occurring frequently.  This testimony is competent and was confirmed by findings on the VA examination, which also confirmed a disability consistent with the criteria for a 20 percent rating under DC 5258.  

Although the 2010 examination did not document effusion into the joint; it did show locking and pain.  These findings most closely approximated the criteria for a 20 percent rating under DC 5258.  Accordingly, the evidence supports a finding that a separate rating under DC 5258 has been warranted during the entire appeal period.  Because 20 percent is the maximum rating allowed under DC 5258, no higher rating may be awarded under this code.

Rating Under DC 5260

At no time prior to September 16, 2016 was the Veteran shown to meet the criteria under DC 5260 for a rating in excess of 10 percent.  Although the Veteran has questioned the thoroughness of the 2010 examination, it did report knee measurements and findings of normal ranges of motion, except for mild functional impairment.  The 10 percent rating is warranted throughout this period for based on the reports of functional impairment without documented limitation of motion.  38 C.F.R. § 4.59.

The September 2016 VA examiner found that the Veteran's left knee flexion was limited to 60 degrees on initial testing and 50 degrees with repeat testing coupled with the examiner's observation that such limitation of motion would be further decreased during flare-ups.  See DeLuca, Mitchell, supra.  Although, the examiner declined to estimate in degrees the extent of additional limitation of motion, the Veteran's reports of limited functioning during flare-ups and the finding that there would be additional impairment indicate that the disability was greater than the 10 percent rating would imply 20 percent under DC 5260.  The Veteran's statements do not suffice for an award of a rating in excess of 20 percent because they do not sufficiently demonstrate limitation of flexion to 15 degrees, the threshold for a 30 percent rating.  Therefore, a rating of 20 percent under DC 5260, but no higher, is awarded from August 16, 2016. 

DC 5259

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of cartilage, semilunar.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).  However, prior to August 16, 2016, the Veteran's left knee disability was manifested by complaints of painful motion, which the Board has rated as 10 percent disabling under DC 5024 and DC 5260.  Because the evidence does not demonstrate any significant left knee symptomatology other than painful motion prior to August 16, 2016, a 10 percent rating under DC 5259 is not warranted, even though the record shows that the Veteran previously underwent meniscectomy in the 1980s, in which at least part of his meniscus was removed.

There is no evidence of ankylosis (DC 5256); limitation of leg extension (DC 5261); impairment of tibia and fibula (DC 5262); or genu recurvatum (DC 5263).  Thus, consideration of a separate or higher evaluation under these diagnostic codes is not warranted prior to August 16, 2016.

Additionally, the Board finds that an additional 10 percent rating under DC 5259, the highest and only rating available under this code, is appropriate based on the September 2016 VA examiner's finding of crepitus.  Again resolving all doubt in favor of the Veteran, the Board finds that his left knee crepitus is a symptom related to the prior removal of his semilunar cartilage resulting from his meniscectomy in the early 1980s.

The Board has also considered whether a separate or higher evaluation is warranted under other, potentially applicable diagnostic codes.

Under DC 5262, mansion of the tibia and fibula with slight knee or ankle disability will be assigned a 10 percent rating, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent rating, malunion of the tibia and fibula marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion requiring a brace will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).  Here, although the September 2016 VA examiner determined that the Veteran had bilateral shin splints, the examiner also concluded that the shin splints did not result in any left knee or ankle symptoms or limitation of motion.  Therefore, because the evidence does not demonstrate even a slight knee or ankle disability due to shin splints, no rating is warranted under this code.

Because there is no evidence of ankylosis (DC 5256), limitation of leg extension (DC 5261), or genu recurvatum (DC 5263), consideration of a higher evaluation under these diagnostic codes is not warranted for the left knee from August 16, 2016.

Finally, the Board notes that is a separate rating warranted for left knee scars is not warranted at any stage during this appeal.  During the February 2010 VA examination, the examiner noted the presence of 3 superficial, linear left knee scars, each measuring 0.5 centimeters by 0.2 centimeters.  Examination showed that these scars were not painful or disfiguring and that there was no skin breakdown, edema, inflammation, underlying tissue damage, or keloid formation associated with the scars.  The September 2016 VA examiner noted that the Veteran had 3 well healed, non-painful scars on his left knee, all measuring 0.5 centimeters by 0.5 centimeters.  Based upon these findings, the Board concludes that there is no basis for a separate rating under DC 7801 (for deep, nonlinear scars covering an area at least 39 square centimeters), DC 7802 (for superficial, nonlinear scars covering an area at least 929 square centimeters), or DC 7805 (for scars causing other disabling effects not considered by the foregoing diagnostic codes).

III.  Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his left knee disability, as argued by the Veteran's representative in an April 2017 Brief.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which the Veteran's left knee disability are rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Additionally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has received service connection for only his left knee disability.  Accordingly, there is no basis for remand for referral for extraschedular consideration on a collective basis is not warranted as there are no other service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).

Finally, the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the March 2016 Board hearing, the Veteran testified that he retired from the U.S. Postal Service because he was "done," specifically denying that he retired due to his left knee disability.  See id. at p. 20.  Subsequently, the Veteran reported at the September 2016 VA examination that he retired early due to his left knee.  Because the Veteran reported that he retired for reasons unrelated to his left knee disability, the Board does not credit his, contrary report at the September 2016 VA examination.  Moreover, the record shows that the Veteran was able to perform his former employment when it was evaluated at approximately its current level, albeit with medical restrictions  to working no more than 8 hours per day, without any restriction as to the amount of days worked per week.  Based on the foregoing, the Board finds that the question of entitlement to TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Restoration of a 10 percent rating for a right knee disability under DC 5257 is granted.

Entitlement to a rating of 10 percent for service-connected status post arthroscopy of the left knee with residual scars is granted for noncompensable limitation of flexion with painful motion prior to September 16, 2016; and of 20 percent for service-connected status post arthroscopy of the left knee with residual scars is from September 16, 2016, is granted.

Entitlement to a rating of 10 percent for service-connected status post arthroscopy of the left knee with residual scars is granted for symptomatic removal of semilunar cartilage from September 16, 2016. 

Entitlement to a rating of 20 percent for service-connected status post arthroscopy of the left knee with residual scars is denied for dislocated semilunar cartilage with frequent locking, pain, and effusion is granted for the entire appeal period.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


